Exhibit 10.4

 

DEX MEDIA, INC. AMENDED AND RESTATED LONG TERM INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

(Time-Vested Award)

 

*  *  *  *  *

 

Participant:

[       ]

 

 

Grant Date:

        , 2013

 

 

Per Share Exercise Price:

$

 

 

Number of Shares subject to this Option:

[       ]

 

*  *  *  *  *

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Dex Media, Inc. a
corporation organized in the State of Delaware, or its successor (the
“Company”), and the Participant specified above, pursuant to the Dex Media, Inc.
Amended and Restated Long Term Incentive Plan, as in effect and as amended from
time to time (the “Plan”), which is administered by the Committee.

 

In consideration of the mutual covenants and promises hereinafter set forth and
for other good and valuable consideration, the parties hereto hereby mutually
covenant and agree as follows:

 

1.                                      Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to this Nonqualified Stock Option), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein.  Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan.  The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content.  In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Agreement shall control.  No part of this
Nonqualified Stock Option granted hereby is intended to qualify as an “incentive
stock option” under Section 422 of the Code.  Without limiting the generality of
the preceding sentences, the number of shares of Stock subject to the
Nonqualified Stock Option and the Per Share Exercise Price therefore shall be
subject to adjustment as provided in the Plan.  Notwithstanding the foregoing,
no amendment to the Plan or this Agreement, or the exercise of any discretion by
the Company, the Committee, the Board or otherwise with respect to interpreting
or administering the Plan and/or this Agreement which would impair the rights of
the Participant shall be effective with respect to this Nonqualified Stock
Option unless specifically agreed to by the Participant in an advance writing. 
In addition, any provision of the Plan which provides that the decisions and
interpretation of the Company, the Committee, the Board or otherwise are final,
binding and conclusive (or any other

 

--------------------------------------------------------------------------------


 

language of similar effect) shall not be applicable to this Nonqualified Stock
Option to the extent that the exercise of the powers thereunder would be
inconsistent with the economic intent of this Agreement.

 

2.                                      Grant of Option.  The Company hereby
grants to the Participant, as of the Grant Date specified above, a Nonqualified
Stock Option (this “Option”) to acquire from the Company at the Per Share
Exercise Price specified above, the aggregate number of shares of Stock
specified above (the “Option Shares”).  Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason.  The Participant shall have no rights as a
stockholder with respect to any shares of Stock covered by this Option unless
and until the Participant has become the holder of record of such shares, and no
adjustments shall be made for ordinary dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement.

 

3.                                      Vesting and Exercise.

 

(a)                                 Vesting and Exercise.  Subject to the
provisions of Sections 3(b), this Option shall vest and become exercisable as
follows, subject to the Participant’s continued service with the Company or its
Affiliates through each applicable vesting date (as provided below) (the
“Vesting Date”):

 

Vesting Date

 

Number of Shares

 

 

 

 

 

March 31, 2014

 

[    ]

 

 

 

 

 

March 31, 2015

 

[    ]

 

 

 

 

 

March 31, 2016

 

[    ]

 

 

 

 

 

March 31, 2017

 

[    ]

 

 

Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to each Vesting Date and all vesting shall occur
only on the appropriate Vesting Date specified above, subject to the
Participant’s continued service with the Company or any of its Affiliates on
each applicable Vesting Date. Notwithstanding anything to the contrary contained
in the Plan, the Option shall only vest in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, provide for accelerated vesting of this Option at any time and for
any reason.

 

(b)                                 Post-Employment Exercise.  Subject to the
terms of the Plan and this Agreement, this Option shall be exercisable following
a termination of the Participant’s employment according to the following terms
and conditions:

 

(i)                                     Termination as a Result of Participant’s
Death, Disability or Retirement.  If the Participant’s employment with the
Company and its Affiliates terminates by reason

 

2

--------------------------------------------------------------------------------


 

of the participant’s death, Disability or Retirement, then the Option shall be
vested only to the extent it is vested on the effective date of such termination
or death and the Option may thereafter be exercised by the Participant or the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of such termination or death and (ii) the Expiration Date.

 

(ii)                                  Termination by the Company Other than for
Cause, Death or Disability or by the Participant Other Than Due to Retirement. 
If the Participant’s employment with the Company and its Affiliates terminates
by reason of (i) the Company’s termination of the Participant’s employment other
than for Cause, death or Disability, or (ii) the Participant’s resignation from
employment other than due to Retirement, then in any such case, the Option shall
be vested only to the extent it is vested on the effective date of such
termination of employment and the Option may thereafter be exercised by the
Participant until and including the earlier to occur of (i) the date which is 90
days after the effective date of the Participant’s termination of employment and
(ii) the Expiration Date.

 

(iii)                               Termination for Cause.  If the Participant’s
employment with the Company and its Affiliates terminates by reason of the
Company’s termination of the Participant’s employment for Cause, then the
Option, whether or not vested, shall terminate immediately upon such termination
of employment.

 

(iv)                              Death Following Termination.  If the
Participant dies during the period set forth in Section 3(b)(i) or
Section 3(b)(ii), the Option, to the extent vested on the date of death,  may
thereafter be exercised by the Participant’s executor, administrator, legal
representative, guardian or similar person until and including the earlier to
occur of (i) the date which is one year after the date of death and (ii) the
Expiration Date.

 

(v)                                 Retirement.  For purposes of this Option,
“Retirement” shall mean the Participant’s termination of employment after
attaining (i) age 55 with 10 years of service with the Company or any of its
Affiliates or (ii) age 65 years without regard to years of such service.

 

(vi)                              Treatment of Unvested Option upon
Termination.  Any portion of this Option that is not vested as of the date of
the Participant’s termination of service with the Company and its Affiliates for
any reason shall terminate and expire as of the date of such termination.

 

(c)                                  Expiration.  Unless earlier terminated in
accordance with the terms and provisions of the Plan and/or this Agreement, all
portions of this Option (whether vested or not vested) shall expire and shall no
longer be exercisable after the expiration of ten (10) years from the Grant Date
(the “Expiration Date”).

 

4.                                      Change in Control.   In the event of the
Participant’s termination of service with the Company and its Affiliates by the
Company without Cause or by the Participant for Good Reason within six
(6) months prior to or two (2) years following a “Change in Control” (as defined
below), any unvested portion of this Option shall become fully and immediately
vested

 

3

--------------------------------------------------------------------------------


 

on the date of such termination (or the date of the Change in Control, if such
termination occurs within six (6) months prior to such Change in Control).  For
purposes of this Agreement, the terms “Cause,” “Good Reason” and “Change in
Control” shall have the meanings set forth in the employment agreement, if any,
between the Company and the Participant (an “Employment Agreement”); provided
that if the Participant is not a party to an Employment Agreement that contains
such terms, then such terms shall have the meaning set forth in the SuperMedia
Inc. Executive Transition Plan, as the same may hereafter be amended and/or
superseded from time to time.

 

5.                                      Method of Exercise and Payment.  Subject
to Section 8 hereof, to the extent that this Option has become vested and
exercisable with respect to a number of shares of Stock as provided herein, this
Option may thereafter be exercised by the Participant, in whole or in part, at
any time or from time to time prior to the expiration of this Option as provided
herein and in accordance with any of the methods set forth in the Plan,
including, without limitation, by the filing of any written form of exercise
notice as may be required by the Committee and payment in full of the Per Share
Exercise Price specified above multiplied by the number of shares of Stock
underlying the portion of this Option exercised.

 

6.                                      Non-Transferability.  This Option, and
any rights and interests with respect thereto, issued under this Agreement shall
not be sold, exchanged, transferred, assigned or otherwise disposed of in any
way by the Participant (or any beneficiary of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit this Option to be transferred to a “family member” (as
defined in Section A.1.(a)(5) of the general instructions of Form S-8) for no
value, provided that such transfer shall only be valid upon execution of a
written instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such transfer and the transferee’s acceptance thereof
signed by the Participant and the transferee, and provided, further, that this
Option may not be subsequently transferred other than by will or by the laws of
descent and distribution or to another “family member” (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall remain subject to the terms of the Plan and this
Agreement.  Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of or hypothecate in any way this Option, or the levy of any
execution, attachment or similar legal process upon this Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

 

7.                                      Governing Law.  All questions concerning
the construction, validity and interpretation of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof.

 

8.                                      Withholding of Tax.  The Company shall
have the power and the right to deduct or withhold, or require the Participant
to remit to the Company, an amount sufficient to satisfy any federal, state,
local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to this Option
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or transfer any shares of Stock otherwise required to be issued

 

4

--------------------------------------------------------------------------------


 

pursuant to this Agreement.  Any statutorily required withholding obligation
with regard to the Participant may be satisfied by reducing the amount of cash
or shares of Stock otherwise deliverable upon exercise of this Option or by any
other method, as selected by the Participant, as provided in the Plan.

 

9.                                      Entire Agreement; Amendment.  This
Agreement, together with the Plan, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  This Agreement may
only be modified or amended by a writing signed by both the Company and the
Participant, except as specifically provided in the Plan (as limited by this
Agreement).

 

10.                               Notices.  Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel (or its
designee) of the Company, or, if not available, the Board.  Any notice hereunder
by the Company shall be given to the Participant in writing and such notice
shall be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

11.                               No Right to Service.  Nothing in this
Agreement shall interfere with or limit in any way the right of the Company or
its Affiliates to terminate the Participant’s service at any time, for any
reason and with or without Cause.

 

12.                               Transfer of Personal Data.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Affiliate) of any personal data information related to this Option
awarded under this Agreement for legitimate business purposes.  This
authorization and consent is freely given by the Participant.

 

13.                               Compliance with Laws.  The issuance of this
Option (and the Option Shares upon exercise of this Option) pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue this
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.  The Company represents that it is
not restricted from granting the award contemplated under this Agreement for any
reason.  The Company shall register the shares subject to this award on an S-8
or S-3 (or other appropriate registration statement).

 

14.                               Section 409A.  Notwithstanding anything herein
or in the Plan to the contrary, this Option is intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent as is reasonable under
the circumstances.

 

15.                               Binding Agreement; Assignment.  This Agreement
shall inure to the benefit of, be binding upon, and be enforceable by the
Company and its successors and assigns.  The

 

5

--------------------------------------------------------------------------------


 

Participant shall not assign (except in accordance with Section 6 hereof) this
Option or any part of this Agreement without the prior express written consent
of the Company.

 

16.                               Headings.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

17.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same instrument.

 

18.                               Further Assurances.  Each party hereto shall
do and perform (or shall cause to be done and performed) all such further acts
and shall execute and deliver all such other agreements, certificates,
instruments and documents as either party hereto reasonably may request in order
to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated thereunder.

 

19.                               Severability.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

20.                               Agreement Supersedes an Employment Agreement
and the SuperMedia Inc. Executive Transition Plan.  The Company and the
Participant acknowledge and agree that the terms of this Agreement override any
inconsistent terms set forth in an Employment Agreement or the SuperMedia Inc.
Executive Transition Plan, if applicable.  Therefore, notwithstanding any
provision in an Employment Agreement or the SuperMedia Inc. Executive Transition
Plan, the Participant shall only become vested in the Option in the manner set
forth in this Agreement.

 

21.                               Acquired Rights.  The Participant acknowledges
and agrees that:  (a) the Company may terminate or amend the Plan at any time,
subject to the limitations contained in the Plan and this Agreement, (b) the
award of this Option made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Company; (c) no
past grants or awards (including, without limitation, this Option) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

DEX MEDIA, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[       ]

 

7

--------------------------------------------------------------------------------